Mr. Justice Wolf
delivered the opinion of the court.
In this case there is no hill of exceptions, and the sufficiency of the complaint is the only matter that can he re*813viewed. The charge was a libel, and the complaint set np that the complaining witness, a member of the Insular police, had, in a published telegram to the Democracia, a newspaper, been charged by the defendants with having presented a false charge against them; that such police officer had lied, and that he had complained against the defendants knowingly and for the purpose of securing some merits with the innuendo that the complaining witness had previously presented a false'charge against the defendants for the purpose of securing his promotion. The complaint in this case also set up, with apt words, not only the maliciousness but the falsity of the libel, and that it tended to impeach the honor, virtue, and reputation of the complaining witness.
The appellants urge that inasmuch as the defendants were only repelling a false charge that no malice should be imputed to them. They had, as expressed by the judge below, an entire right to publicly deny the truth of the charge, but they had no right to impute dishonorable motives and possible perjury to the said complaining witness. When they published a statement tending per se and necessarily to injure the complaining witness, the malice must be presumed. A similar case and a similar ruling is reported in The State v. De Long et al., 88 Ind., 312.
Moreover, if it had been necessary to prove the malice, this court, in the absence of a bill of exceptions, would have to assume that the malice was proved. It was sufficiently charged. For the reasons aforesaid the judgment appealed from must be affirmed.

Affirmed.

Chief Justice Hernandez and Justices MacLeary, del Toro and Aldrey concurred.